Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 41-81 are pending in the application.

Election/Restrictions
Applicant’s election of Group II,

    PNG
    media_image1.png
    112
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    320
    298
    media_image2.png
    Greyscale

and the species of compound MKG25, found on page 232 of the specification (reproduced below),

    PNG
    media_image3.png
    179
    338
    media_image3.png
    Greyscale

in the reply filed on March 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.

Claim Objections
Claims 41, 45, 46, 51, 54 and 69-78 are objected to because of the following informalities.  
A)	In claim 41, “hypertension” and “tachycardia” are listed twice in the claim (see lines 8 and 9 of the claim).
B)	In claim 45, a space should be added before “or” in the definition of R9.
C)	In claim 46, the first dash after “or” should be deleted in the definition of R1. 
D)	In claim 51, a space should be added before “wherein”.
E)	In claim 54, “hypertension” and “tachycardia” are listed twice in the claim (see lines 8 and 9 of the claim).
F)	In claim 69, “alkenyl” is misspelled (line 6 of the claim).
G)	In claim 69, “carbonothionyl” is listed twice (line 6 of the claim).	
H)  In claims 70-78, line 1 of each claim, the phrase “is of structure” should be changed to “is of the structure”.
I)	In claim 71, a semi-colon should be added at the end of the Ar variable definition.
J)	In claim 71, a space should be added after “is” in the definition of Rii.
K)	In claim 72, a semi-colon should be added at the end of the Rx variable definition.
L)	In claim 72, a semi-colon should be added at the end of the Rxi variable definition.
M)	In claim 74, a semi-colon should be added at the end of the Y variable definition.


N)	In claim 74, a space should be added after “is” in the definition of Rvi.
O)	Claim 74 ends with a semi-colon instead of a period.
P)	In claim 75, a semi-colon should be added at the end of the Y variable definition.
Q)	In claim 76, a semi-colon should be added at the end of the Y variable definition.
R)	In claim 77, a semi-colon should be added at the end of the Y variable definition.
S)	In claim 78, a semi-colon should be added at the end of the Y variable definition.

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 41-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 41, the variables in formula I should be consistent with their definitions for the sake of clarity.  In formula I, 
    PNG
    media_image4.png
    319
    295
    media_image4.png
    Greyscale
, the variables have subscripted numbers (i.e., Y1, Y2, Ar1, R4, etc.).  However, in the definitions for these same variables, the numbers are superscripted (i.e., Y1, Y2, Ar1, R4, etc.).  Correction is required.
	In claim 41, a valence problem is raised when Ar1 or Ar2 are substituted with R10 and R10 represents oxo since Ar1 or Ar2 represent aromatic rings.  This rejection can be overcome by deleting “oxo” from the definition of R10.
	In claim 41, under the definition of R5, an “or” should be added after “OH” for proper Markush language format.
	Claim 41 is indefinite because there are definitions for the Rc and Rd variables but these variables are not found in formula I or in any other variable definition.  Therefore, the presence of the definitions for the Rc and Rd variables is unclear.
Claim 41 is indefinite because of the phrase “alternatively, R11 and R7 together form a 5- to 7-membered ring, which is optionally substituted with R10” (page 4, 4th-5th lines from the bottom of the page).  However, R7 is not found in formula I or in any other variable definition.  Therefore, it is unclear how R11 forms a ring.
Claims dependent on independent claim 41 which do not remedy the problems stated above are also found indefinite.
Claim 46 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the R9 variable can represent “-C1-C4 alkyl” or “-C1-C4 fluoroalkyl” as claimed in claim 46.
In claim 47, under the definition of R12, an “or” should be added after “phenyl,” for proper Markush language format.
Claim 47 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the R9 variable can represent “2-aziridinyl” as claimed in claim 47.  See claim 52 for same.
In claim 48, the phrase “R2 NH.” should be changed to “R2 is NH.” for the sake of clarity.
Claim 52 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the Y1 variable can represent “CH” as claimed in claim 52.
Claim 52 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the R6 variable can represent “H” as claimed in claim 52.
In claim 52, the presence of the phrase “or Ar2 is 4-MePh, 4-ClPh” is unclear and should be deleted since it has already been stated in the claim that the Ar2 variable can represent these two rings (lines 4-5 of the claim).
In claim 52, at the end of the definition of R9, the “and/or” should be changed to an “and” for the sake of clarity.
In claim 54, the variables in formula I should be consistent with their definitions for the sake of clarity.  In formula I in claim 54, the variables have subscripted numbers (i.e., Y1, Y2, Ar1, R4, etc.).  However, in the definitions for these same variables, the numbers are not subscripted (i.e., Y1, Y2, Ar1, R4, etc.).  Correction is required.  Claims dependent on independent claim 54 which do not remedy the problems stated above are also found indefinite.
In claim 60, a valence problem is raised when R1 represents “OMeOR”.
In claim 61, the phrase “CONR2 (reverse amides) or NHC(O)R (amides)” should be changed to “CONR2 or NHC(O)R”.  The terms “(reverse amides)” and “(amides)” renders the claim indefinite because it is unclear whether these terms  are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 65 lacks antecedent basis from claim 54 because there is no earlier recitation in claim 54 that the R4 variable can represent “cyclopropyl” or “cyclobutyl” as claimed in claim 65.
Claim 68 lacks antecedent basis from claim 54 because there is no earlier recitation in claim 54 that the R6 variable can represent “cyclopropyl” or “cyclobutyl” as claimed in claim 68.
Claim 69 lacks antecedent basis from claim 54 because there is no earlier recitation in claim 54 for the broad R variable definition as claimed in claim 69.
In claim 69, the “and/or” should be changed to “and” (line 7 of the claim).
In claim 69, an “or” should be added before “imide” (line 9 of the claim).
In claim 69, an “; and” should be added after “imide” (line 9 of the claim).
In claim 69, there are divalent substituents listed when mono-valent substituents are required.  See, for example, “oxo”, “sulfonyl”, etc.  The compounds of formula I should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959).
In claim 70, the presence of the phrase “and Ar2 is 4-MePh, 4-ClPh” is unclear and should be deleted since Ar2 is not found in the structure in claim 70 (line 5 of the claim).
Claim 70 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the Riii variable can represent “-CH2CH2OH”, “-CO2Me”, etc. as claimed in claim 70.  The R-iii variable position in the structure in claim 70 corresponds to the R1 variable position in claim 41.  See claims 71 and 72 for same.
Claim 70 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the Z and Y variables can represent “CH” as claimed in claim 70.  The Z and Y variable positions in the structure in claim 70 corresponds to the Y1 and Y2 variable positions, respectively, in claim 41.  The Y1 and Y2 variables in claim 41 can each represent CR6 but the R6 variable does not represent hydrogen in claim 41.  See claims 71, 72, 73, 74, 75, 76, 77 and 78 for same.
In claim 74, a valence problem is raised when the Rii variable represents H or Me.  See the double bond at the 2-position of the benzimidazolyl ring in the structure in claim 74, 
    PNG
    media_image5.png
    479
    262
    media_image5.png
    Greyscale
.  See claims 75, 76, 77 and 78 for same.
Claim 74 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the Rii variable can represent H or Me.  The Rii variable position in the structure in claim 74 corresponds to the R2 variable position in claim 41.  See claims 75, 76, 77 and 78 for same.
Claim 74 lacks antecedent basis from claim 41 because there is no earlier recitation in claim 41 that the Rvi variable can represent NH2, NHMe, H, Me, CF3, etc.  The Rvi variable position in the structure in claim 74 corresponds to the R9 variable definition in claim 41.  See claim 75 for same.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 46, 47, 52, 65 and 68-78 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 46 fails to further limit claim 41 because claim 46 is broader in scope than claim 41.  Claim 41 does not claim that the R9 variable can represent “-C1-C4 alkyl” or “-C1-C4 fluoroalkyl” as claimed in claim 46.
Claim 47 fails to further limit claim 41 because claim 47 is broader in scope than claim 41.  Claim 41 does not claim that the R9 variable can represent “2-aziridinyl” as claimed in claim 47.  See claim 52 for same.
Claim 52 fails to further limit claim 41 because claim 52 is broader in scope than claim 41.  Claim 41 does not claim that the Y1 variable can represent “CH” as claimed in claim 52 or that the R6 variable can represent “H” as claimed in claim 52.
Claim 65 fails to further limit claim 54 because claim 65 is broader in scope than claim 54.  Claim 54 does not claim that the R4 variable can represent “cyclopropyl” or “cyclobutyl” as claimed in claim 65.
Claim 68 fails to further limit claim 54 because claim 68 is broader in scope than claim 54.  Claim 54 does not claim that the R6 variable can represent “cyclopropyl” or “cyclobutyl” as claimed in claim 68.
Claim 69 fails to further limit claim 54 because claim 69 is broader in scope than claim 54.  Claim 54 does not claim the broad R variable definition as claimed in claim 69.
	Claim 70 fails to further limit claim 41 because claim 70 is broader in scope than claim 41.  Claim 41 does not claim that the Riii variable position can be substituted with “-CH2CH2OH”, “-CO2Me”, etc. as claimed in claim 70.  The R-iii variable position in the structure in claim 70 corresponds to the R1 variable position in claim 41.  See claims 71 and 72 for same.
	Claim 70 fails to further limit claim 41 because claim 70 is broader in scope than claim 41.  Claim 41 does not claim that the Z and Y variable position can represent “CH” as claimed in claim 70.  The Z and Y variable positions in the structure in claim 70 corresponds to the Y1 and Y2 variable positions, respectively, in claim 41.  The Y1 and Y2 variables in claim 41 can each represent CR6 but the R6 variable does not represent hydrogen in claim 41.  See claims 71, 72, 73, 74, 75, 76, 77 and 78 for same.
Claim 74 fails to further limit claim 41 because claim 74 is broader in scope than claim 41.  Claim 41 does not claim that the Rii variable position can be substituted with H or Me.  The Rii variable position in the structure in claim 74 corresponds to the R2 variable position in claim 41.  See claims 75, 76, 77 and 78 for same.
Claim 74 fails to further limit claim 41 because claim 74 is broader in scope than claim 41.  Claim 41 does not claim that the Rvi variable can represent NH2, NHMe, H, Me, CF3, etc.  The Rvi variable position in the structure in claim 74 corresponds to the R9 variable definition in claim 41.  See claim 75 for same.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-73 and 79-81 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 169-186, 188-196 of copending Application No. 17/033,879 {US 2021/0107914}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of claimed subject matter in the copending application with the present claimed invention.  See especially the compounds of formula (I) in claim 188 in the copending application which is directed to a method of treating the same diseases and disorders as claimed in the present invention.
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity {e.g., type 2 orexin receptor (OX2R) agonist}. 
One skilled in the art would thus be motivated to prepare products embraced by the claims in the copending application to arrive at the present products of formula (I) with the expectation of obtaining additional beneficial products which would be useful as a type 2 orexin receptor (OX2R) agonist and would be useful for treating obesity, jet lag, narcolepsy, insomnia, etc.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The present application is a continuation of copending Application No. 17/033,879.  Although a restriction was required in the copending application and in the present application, the method of use invention was also elected in the copending application and the present application.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


NOTE:  Applicant’s attention is directed to 
MPEP 1490(VI)(D)(2)(b) (reproduced below in-part), which states the following in regard to provisional nonstatutory obviousness-type double patenting rejections.
(b)    Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.


	The elected species of compound MKG25 is not allowable.  See the claims in copending application 17/033,879.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 4, 2022
Book XXVII, page 8